EXHIBIT 10.6

AMENDED AND RESTATED

SCHOOL SPECIALTY, INC.

1998 STOCK INCENTIVE PLAN

as of May 5, 2008

 

PURPOSE    SCHOOL SPECIALTY, INC., a Wisconsin corporation (the “Company”),
wishes to recruit, reward, and retain employees, consultants, independent
contractors, advisors, officers and outside directors. To further these
objectives, the Company hereby sets forth the School Specialty, Inc. 1998 Stock
Incentive Plan (the “Plan”) to provide options (“Options”) or direct grants
(“Stock Grants” and, together with the Options, “Awards”) to employees,
consultants, independent contractors, advisors, officers and outside directors
with respect to shares of the Company’s common stock (the “Common Stock”). The
Plan was originally effective as of the effective date” (the “Effective Date”)
of the Company’s registration under Section 12 of the Securities Exchange Act of
1934 (the “Exchange Act”) with respect to its initial public offering (“IPO”),
the Plan was amended and restated as of December 18, 2002, and the Plan was
further amended and restated as of June 13, 2007 and May 5, 2008. PARTICIPANTS:
  

The following persons are eligible to receive Options and Stock Grants under the
Plan: (1) current and prospective Employees (as defined below) of the Company
and any Eligible Subsidiary (as defined in the Eligible Subsidiary section
below), (2) consultants, advisors and independent contractors of the Company and
any Eligible Subsidiary and (3) officers and directors of the Company and any
Eligible Subsidiary who are not Employees (“Eligible Officers and Eligible
Directors”). Eligible persons become “Optionees” when the Administrator grants
them an option under this Plan or “Recipients” when they receive a direct grant
of Common Stock. (Optionees and Recipients are referred to collectively as
“Participants.” The term Participant also includes, where appropriate, a person
authorized to exercise an Award in place of the original Optionee.)

 

Employee means any person employed as a common law employee of the Company or an
Eligible Subsidiary.

ADMINISTRATOR   

The Administrator will be the Compensation Committee of the Board of Directors
of the Company (the “Compensation Committee”), unless the Board specifies
another committee. The Board may also act under the Plan as though it were the
Compensation Committee.

 

The Administrator is responsible for the general operation and administration of
the Plan and for carrying out its provisions and



--------------------------------------------------------------------------------

  

has full discretion in interpreting and administering the provisions of the
Plan. Subject to the express provisions of the Plan, the Administrator may
exercise such powers and authority of the Board as the Administrator may find
necessary or appropriate to carry out its functions. The Administrator may
delegate its functions (other than those described in the Granting of Awards
section) to Employees of the Company.

 

The Administrator’s powers will include, but not be limited to, the power to
amend, waive, or extend any provision or limitation of any Award. The
Administrator may act through meetings of a majority of its members or by
unanimous consent.

GRANTING OF AWARDS   

Subject to the terms of the Plan, the Administrator will, in its sole
discretion, determine:

 

the Participants who receive Awards,

 

the terms of such Awards,

 

the schedule for exercisability or nonforfeitability (including any requirements
that the participant or the Company satisfy performance criteria),

 

the time and conditions for expiration of the Award, and

 

the form of payment due upon exercise, if any.

 

The Administrator’s determinations under the Plan need not be uniform and need
not consider whether possible participants are similarly situated.

 

Options granted to Employees may be nonqualified stock options (“NQSOs”) or
“incentive stock options” (“ISOs”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), or the
corresponding provision of any subsequently enacted tax statute. Options granted
to consultants, independent contractors, advisors, Eligible Officers and
Eligible Directors, including Formula Options (as defined below) , must be
NQSOs. The Administrator will not grant ISOs unless the shareholders either have
already approved the granting of ISOs or give such approval within 12 months
after the grant.

 

The Administrator may impose such conditions on or charge such price for the
Stock Grants as it deems appropriate.

SUBSTITUTIONS    The Administrator may also grant Awards in substitution for

 

2



--------------------------------------------------------------------------------

   options or other equity interests held by individuals who become Employees of
the Company or of an Eligible Subsidiary as a result of the Company’s acquiring
or merging with the individual’s employer or acquiring its assets. In addition,
the Administrator may provide for the Plan’s assumption of Awards granted
outside the Plan (including those granted by an Eligible Subsidiary) to persons
who would have been eligible under the terms of the Plan to receive an Award,
including both persons who provided services to any acquired company or business
and persons who provided services to the Company or any Eligible Subsidiary. If
appropriate to conform the Awards to the interests for which they are
substitutes, the Administrator may grant substitute Awards under terms and
conditions (including Exercise Price) that vary from those the Plan otherwise
requires. Awards in substitution for U.S. Office Products’ options in connection
with the distribution by U.S. Office Products of the Company’s Common Stock will
retain their pre-distribution exercise schedule and terms (including Change of
Control provisions) and expiration date. DIRECTOR FORMULA OPTIONS    Each
Eligible Director will receive a formula stock option (“Formula Option”) with
respect to 15,000 shares of Common Stock upon the first to occur of their
initial appointment or election to the Board (with the grant made as of the date
of such appointment or election). Thereafter, each Eligible Director serving on
the Board will receive a Formula Option annually with respect to 5,000 shares of
Common Stock on a date determined by the Administrator. The Exercise Price for
Formula Options will be the Fair Market Value on the Date of Grant. EXERCISE
SCHEDULE    Unless the Administrator specifies otherwise, each Formula Option
will become exercisable as to 20% of the covered shares on the first anniversary
of its Date of Grant (as defined in the Date of Grant section below), an
additional 30% on the second anniversary, and the remaining 50% on or after the
third anniversary. A Formula Option will become exercisable in its entirety upon
the Eligible Director’s death, Disability, or attainment of age 70. Options will
be forfeited to the extent they are not then exercisable if an Eligible Director
resigns or fails to be reelected as a director. Exercisable options will expire
as provided under Award Expiration. DATE OF GRANT    The Date of Grant will be
the date as of which this Plan or the Administrator grants an Award to a
Participant, as specified in the Plan or in the Administrator’s minutes or other
written evidence of action.

 

3



--------------------------------------------------------------------------------

EXERCISE PRICE   

The Exercise Price is the value of the consideration that a participant must
provide in exchange for one share of Common Stock. The Administrator will
determine the Exercise Price under each Award and may set the Exercise Price
without regard to the Exercise Price of any other Awards granted at the same or
any other time. The Company may use the consideration it receives from the
Participant for general corporate purposes.

 

The Exercise Price per share for NQSOs may not be less than 100% of the Fair
Market Value (as defined below) of a share on the Date of Grant. If an Option is
intended to be an ISO, the Exercise Price per share may not be less than 100% of
the Fair Market Value (on the Date of Grant) of a share of Common Stock covered
by the Option; provided, however, that if the Administrator decides to grant an
ISO to someone covered by Sections 422(b) (6) and 424(d) (as a
more-than-10%-shareholder), the Exercise Price of the Option must be at least
110% of the Fair Market Value (on the Date of Grant).

 

The Administrator may satisfy any state law requirements regarding adequate
consideration for Stock Grants by (i) issuing Common Stock held as treasury
stock or (ii) charging the Recipients at least the par value for the shares
covered by the Stock Grant. The Administrator may designate that a Recipient may
satisfy (ii) above either by direct payments or by the Administrator’s
withholding from other payments due to the Recipient.

FAIR MARKET VALUE   

Fair Market Value of a share of Common Stock for purposes of the Plan will be
determined as follows:

 

If the Common Stock trades on a national securities exchange, the closing sale
price on the Date of Grant;

 

If the Common Stock does not trade on any such exchange, the closing sale price
as reported by the National Association of Securities Dealers, Inc. Automated
Quotation System (“Nasdaq”) for such date;

 

If no such closing sale price information is available, the average of the
closing bid and asked prices that Nasdaq reports for such date;

 

If there are no such closing bid and asked prices, the average of the closing
bid and asked prices as reported by any other commercial service for such date;
or

 

If the Company has no publicly-traded stock, the

 

4



--------------------------------------------------------------------------------

  

Administrator will determine the Fair Market Value for purposes of the Plan
using any measure of value it determines in good faith to be appropriate.

 

For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date shall be determined by using the closing sale price
or the average of the closing bid and asked prices, as appropriate, for the
immediately preceding trading day. The Administrator can substitute a particular
time of day or other measure of “closing sale price” if appropriate because of
changes in exchange or market procedures.

 

The Administrator has sole discretion to determine the Fair Market Value for
purposes of this Plan, and all Awards are conditioned on the recipient’s
agreement that the Administrator’s determination is conclusive and binding even
though others might make a different and also reasonable determination.

EXERCISABILITY   

The Administrator will determine the times and conditions for exercise of or
purchase under each Award but may not extend the period for exercise beyond the
tenth anniversary of its Date of Grant (or five years for ISOs granted to 10%
owners covered by Code Sections 422(b) (6) and 424(d)).

 

Awards will become exercisable at such times and in such manner as the
Administrator determines and the Award Agreement, if any, indicates; provided,
however, that the Administrator may, on such terms and conditions as it
determines appropriate, accelerate the time at which the Participant may
exercise any portion of an Award or at which restrictions on Stock Grants lapse.
For Stock Grants, “exercise” refers to acceptance of the Award or lapse of
restrictions, as appropriate in context.

 

If the Administrator does not specify otherwise, Options will become exercisable
and restrictions on Stock Grants will lapse as to one-fourth of the covered
shares on each of the first four anniversaries of the Date of Grant, so long as
the recipient remains employed or continues his relationship as a service
provider to the Company or any Eligible Subsidiary, and will expire as of the
tenth anniversary of the Date of Grant (unless they expire earlier under the
Plan or the Award Agreement). The Administrator has the sole discretion to
determine that a change in service-providing relationship eliminates any further
service credit on the exercise schedule.

 

Any unexercisable portions of Awards will immediately become exercisable upon
the Participant’s death or termination of employment for Disability. Except as
provided in the preceding

 

5



--------------------------------------------------------------------------------

   sentence, no portion of an Award that is unexercisable at a recipient’s
termination of service-providing relationship (for any reason) will thereafter
become exercisable (and the recipient will immediately forfeit any unexercisable
portions at his termination of service-providing relationship), unless the Award
Agreement or the Plan provides otherwise, either initially or by amendment.
CHANGE OF CONTROL   

Upon a Change of Control (as defined below), all Options held by current
Employees, consultants, advisors, independent contractors, Eligible Officers and
Eligible Directors will become fully exercisable and all restrictions on Stock
Grants will lapse. A Change of Control for this purpose means the occurrence of
anyone or more of the following events:

 

a person, entity, or group (other than the Company, any Company subsidiary, any
Company benefit plan, or any underwriter temporarily holding securities for an
offering of such securities) acquires ownership of more than 50% of the
undiluted total voting power of the Company’s then-outstanding securities
eligible to vote to elect members of the Board (“Company Voting Securities”);

 

completion of a merger or consolidation of the Company with or into any other
entity—unless the holders of the Company Voting Securities outstanding
immediately before such completion, together with any trustee or other fiduciary
holding securities under a Company benefit plan, hold securities that represent
immediately after such merger or consolidation at least 50% of the combined
voting power of the then outstanding voting securities of either the Company or
the other surviving entity or its parent; or

 

the shareholders of the Company approve (i) a plan of complete liquidation or
dissolution of the Company or (ii) an agreement for the Company’s sale or
disposition of all or substantially all the Company’s assets, and such
liquidation, dissolution, sale, or disposition is completed.

 

Even if other tests are met, a Change of Control has not occurred under any
circumstance in which the Company files for bankruptcy protection or is
reorganized following a bankruptcy filing.

 

The Administrator may allow conditional exercises in advance of the completion
of a Change of Control that are then rescinded if no Change of Control occurs.

 

6



--------------------------------------------------------------------------------

   The Adjustments Upon Changes in Capital Stock provisions will also apply if
the Change of Control is a Substantial Corporate Change (as defined in those
sections). LIMITATION ON ISOs    An Option granted to an Employee will be an ISO
only to the extent that the aggregate Fair Market Value (determined at the Date
of Grant) of the stock with respect to which ISOs are exercisable for the first
time by the Optionee during any calendar year (under the Plan and all other
plans of the Company and its subsidiary corporations, within the meaning of Code
Section 422(d)), does not exceed $100,000. This limitation applies to Options in
the order in which such Options were granted. If, by design or operation, the
Option exceeds this limit, the excess will be treated as an NQSO. METHOD OF
EXERCISE   

(1) To exercise any exercisable portion of an Award, the Participant must
deliver a notice of exercise to the Assistant Secretary of the Company
designated by the Board (or to whomever the Administrator designates), in a form
complying with any rules the Administrator may issue, signed or otherwise
authenticated by the Participant, and specifying the number of shares of Common
Stock underlying the portion of the Award the Participant is exercising.

 

(2) Unless the Company notifies the Participants to the contrary in writing that
such method is no longer available, or in the event that a Participant shall
exercise their right to an alternative method of exercise as described below in
this paragraph (2), all exercises of Options after May 5, 2008 (other than for
ISOs) will be done on a “net exercise” basis. This means that the Company will
deliver that number of shares to the exercising Participant which equals the
number of shares of Common Stock for which the Option was exercised, reduced by
that number of whole shares of Common Stock with a Fair Market Value on the date
of exercise equal to the Exercise Price and the minimum tax withholding required
by law on the exercise. To the extent the combined value of the whole shares of
Common Stock, valued at their Fair Market Value on the date of exercise, is not
sufficient to equal the Exercise Price and minimum tax withholding obligation,
the Company will withhold such additional amount (equal in value to the
fractional share) from the Participant’s next pay check, or if the Participant
is not employed by the Company, the Participant must pay such amount in cash to
the Company before delivery of the shares will be made to the Participant.
Notwithstanding the foregoing, if the Participant so elects on his or her
exercise notice (or if the Participant is exercising an ISO), the Participant
shall pay cash

 

7



--------------------------------------------------------------------------------

  

for the Exercise Price and tax withholding either by delivery of a cashier’s or
certified check, or by doing a broker-assisted exercise using the broker
designated by the Company, pursuant to subparagraph (4) hereof.

 

(3) To exercise any Awards other than Options, the Participant shall pay the
full Exercise Price, if any, by cashier’s or certified check for the shares of
Common Stock with respect to which the Award is being exercised, unless the
Administrator consents to another form of payment (which could include the use
of Common Stock).

 

(4) Payment in full of the Exercise Price need not accompany the written notice
of exercise if the exercise complies with a previously-approved cashless
exercise method, including, for example, that the notice directs that the stock
certificates (or other indicia of ownership) for the shares issued upon the
exercise be delivered to a licensed broker acceptable to the Company as the
agent for the individual exercising the Option and at the time the stock
certificates (or other indicia) are delivered to the broker, the broker will
tender to the Company cash or cash equivalents acceptable to the Company and
equal to the Exercise Price and any required withholding taxes.

AWARD EXPIRATION    No one may exercise an Award more than ten years after its
Date of Grant (or five years, for an ISO granted to a more-than-10%
shareholder). A recipient will immediately forfeit and can never exercise any
portion of an Award that is unexercisable at his termination of
service-providing relationship (for any reason), unless the Award Agreement or
the Plan provides otherwise, either initially or by amendment. Unless the Award
Agreement or the Plan provides otherwise, either initially or by amendment, no
one may exercise otherwise exercisable portions of an Award after the first to
occur of: EMPLOYMENT TERMINATION    The 90th day after the date of termination
of service-providing relationship (other than for death or Disability), where
termination of employment means the time when the employer-employee or other
service providing relationship between the Employee, consultant, independent
contractor, advisor or Eligible Officer and the Company (and the Eligible
Subsidiaries) ends for any reason, including retirement. For grants after June
20, 2000, the Administrator may provide that Awards terminate immediately upon
termination of employment for “cause” under an Employee’s employment or
consultant’s services agreement or under another definition specified in the
Award Agreement. Unless the Award Agreement provides otherwise, termination of

 

8



--------------------------------------------------------------------------------

   employment does not include instances in which the Company immediately
rehires an Employee as a consultant, independent contractor or advisor. The
Administrator, in its sole discretion, will determine all questions of whether
particular terminations or leaves of absence are terminations of employment and
may decide to suspend the exercise schedule during a leave rather than to
terminate the Award. Unless the Award Agreement or the Exercisability section
provides otherwise, terminations of employment include situations in which the
Participant’s employer ceases to be related to the Company closely enough to be
an Eligible Subsidiary for new grants; GROSS MISCONDUCT   

For the Company’s termination of the Participant’s service-providing
relationship as a result of the Participant’s Gross Misconduct, the time of such
termination. For purposes of this Plan, “Gross Misconduct” means the Participant
has

 

committed fraud, misappropriation, embezzlement, or willful misconduct that has
resulted or is likely to result in material harm to the Company or an Eligible
Subsidiary;

 

committed or been indicted for or convicted of, or pled guilty or no contest to,
any misdemeanor (other than for minor infractions or traffic violations)
involving fraud, breach of trust, misappropriation, or other similar activity or
otherwise relating to the Company or an Eligible Subsidiary, or any felony; or

 

committed an act of gross negligence or otherwise acted with willful disregard
for the Company’s or an Eligible Subsidiary’s best interests in a manner that
has resulted or is likely to result in material harm to the Company or an
Eligible Subsidiary.

 

If the Participant has a written employment or other agreement in effect at the
time of his termination that specifies “cause” for termination, “Gross
Misconduct” for purposes of his termination will refer to “cause” under the
employment or other agreement, rather than to the foregoing definition.

DISABILITY    For Disability, the earlier of (i) the first anniversary of the
Participant’s termination of employment for Disability and (ii) 30 days after
the Participant no longer has a Disability, where “Disability” means the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve months; or

 

9



--------------------------------------------------------------------------------

DEATH   

The date 24 months after the Participant’s death.

 

If exercise is permitted after termination of service-providing relationship,
the Award will nevertheless expire as of the date that the former service
provider violates any covenant not to compete in effect between the Company or
any Eligible Subsidiary and such person. In addition, an Optionee who exercises
an Option more than 90 days after termination of employment with the Company
and/or an Eligible Subsidiary will only receive ISO treatment to the extent
permitted by law, and becoming or remaining an employee of another related
company (that is not an Eligible Subsidiary) or an independent contractor to the
Company and the Eligible Subsidiaries will not prevent loss of ISO status
because of the formal termination of employment.

 

Nothing in this Plan extends the term of an Award beyond the tenth anniversary
of its Date of Grant, nor does anything in this Award Expiration section make an
Award exercisable that has not otherwise become exercisable.

AWARD AGREEMENT    Award Agreements will set forth the terms of each Award and
will include such terms and conditions, consistent with the Plan, as the
Administrator may determine are necessary or advisable. To the extent the
agreement is inconsistent with the Plan, the Plan will govern. The Award
Agreements may contain special rules. The Administrator may, but is not required
to, issue agreements for Stock Grants. STOCK SUBJECT TO PLAN   

Except as adjusted below under Adjustments upon Changes in Capital Stock,

 

the aggregate number of shares of Common Stock that may be issued under the
Awards (whether ISOs, NQSOs, or Stock Grants) may not exceed 20% percent of the
total number of shares of Common Stock outstanding, determined immediately after
the grant of the Award;

 

the maximum number of shares that may be subject to ISOs may not exceed
3,487,600; and

 

the maximum number of shares that may be granted under Awards for a single
individual in a calendar year may not exceed 1,200,000. (The individual maximum
applies only to Awards first made under this Plan and not to Awards made in
substitution of a prior employer’s options or other incentives, except as Code
Section 162(m) otherwise requires.)

 

10



--------------------------------------------------------------------------------

  

If an Option is exercised by using the net exercise method set forth in
subparagraph (2) under the METHOD OF EXERCISE provision of this Plan, the gross
number of shares for which the Option is exercised shall be treated as issued
for purposes of counting the shares of Common Stock available for issuance under
the Plan, not just the net shares of Common Stock issued to the Participant
after reduction for the Exercise Price and any applicable withholding taxes.

 

The Common Stock will come from either authorized but unissued shares or from
previously issued shares that the Company reacquires, including shares it
purchases on the open market. If any Award expires, is canceled, or terminates
for any other reason, the shares of Common Stock available under that Award will
again be available for the granting of new Awards (but will be counted against
that calendar year’s limit for a given individual).

 

No adjustment will be made for a dividend or other right (except a stock
dividend) for which the record date precedes the date of exercise.

 

The Participant will have no rights of a shareholder with respect to the shares
of stock subject to an Award except to the extent that the Company has issued
certificates for, or otherwise confirmed ownership of, such shares upon the
exercise of the Award.

 

The Company will not issue fractional shares pursuant to the exercise of an
Award, but the Administrator may, in its discretion, direct the Company to make
a cash payment in lieu of fractional shares.

PERSON WHO MAY EXERCISE    During the Participant’s lifetime, only the
Participant or his duly appointed guardian or personal representative may
exercise the Awards. After his death, his personal representative or any other
person authorized under a will or under the laws of descent and distribution may
exercise any then exercisable portion of an Award. If someone other than the
original recipient seeks to exercise any portion of an Award, the Administrator
may request such proof as it may consider necessary or appropriate of the
person’s right to exercise the Award. ADJUSTMENTS UPON CHANGES IN CAPITAL STOCK
   Subject to any required action by the Company (which it shall promptly take)
or its shareholders, and subject to the provisions of applicable corporate law,
if, after the Date of Grant of an Award,

 

11



--------------------------------------------------------------------------------

  

the outstanding shares of Common Stock increase or decrease or change into or
are exchanged for a different number or kind of security because of any
recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or

 

some other increase or decrease in such Common Stock occurs without the
Company’s receiving consideration

 

the Administrator shall make a proportionate and appropriate adjustment in the
number of shares of Common Stock underlying each Award, so that the
proportionate interest of the Participant immediately following such event will,
to the extent practicable, be the same as immediately before such event. (This
adjustment does not apply to Common Stock that the Optionee has already
purchased nor to Stock Grants that are already nonforfeitable, except to the
extent of similar treatment for most shareholders.) Unless the Administrator
determines another method would be appropriate, any such adjustment to an Award
will not change the total price with respect to shares of Common Stock
underlying the unexercised portion of the Award but will include a corresponding
proportionate adjustment in the Award’s Exercise Price. The Administrator will
make a commensurate change to the maximum number and kind of shares provided in
the Stock Subject to Plan section.

 

Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Award or the Exercise Price
except as this Adjustments section specifically provides. The grant of an Award
under the Plan will not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, or to merge or to consolidate, or to dissolve, liquidate,
sell, or transfer all or any part of its business or assets.

SUBSTANTIAL CORPORATE CHANGE    Upon a Substantial Corporate Change, the Plan
and any unexercised Awards will terminate unless provision is made in writing in
connection with such transaction for the assumption or continuation of
outstanding Awards, or the substitution for such options or grants of any
options or grants covering the stock or securities of a successor employer
corporation, or a parent or subsidiary of such successor, with appropriate
adjustments as to

 

12



--------------------------------------------------------------------------------

  

the number and kind of shares of stock and prices, in which event the Awards
will continue in the manner and under the terms so provided.

 

Unless the Administrator determines otherwise, if an Award would otherwise
terminate under the preceding sentence, Participants who are then Employees,
consultants, advisors, independent contractors, Eligible Officers and Eligible
Directors will have the right, at such time before the consummation of the
transaction causing such termination as the Administrator reasonably designates,
upon such reasonable notice as determined by the Administrator, to exercise any
unexercised portions of the Award, whether or not they had previously become
exercisable.

 

A Substantial Corporate Change means:

 

the dissolution or liquidation of the Company,

 

merger, consolidation, or reorganization of the Company with one or more
corporations in which the Company is not the surviving corporation,

 

the sale of substantially all of the assets of the Company to another
corporation, or

 

any transaction (including a merger or reorganization in which the Company
survives) approved by the Board that results in any person or entity (other than
any affiliate of the Company as defined in Rule 144(a) (1) under the Securities
Act, any Company subsidiary, any Company benefit plan, or any underwriter
temporarily holding securities for an offering of such securities) owning 100%
of the combined voting power of all classes of stock of the Company.

ELIGIBLE SUBSIDIARY    Eligible Subsidiary means each of the Company’s
Subsidiaries, except as the Administrator otherwise specifies. For ISO grants,
Subsidiary means any corporation (other than the Company) in an unbroken chain
of corporations including the Company if, at the time an ISO is granted to a
Participant under the Plan, each corporation (other than the last corporation in
the unbroken chain) owns stock possessing 50\ or more of the total combined
voting power of all classes of stock in another corporation in such chain. For
ISO purposes, Subsidiary also includes a single-member limited liability company
included within the chain described in the preceding sentence. For NQSOs, the
Administrator may use a different definition of Subsidiary in its discretion and
may include other forms of entity at the same level of equity relationship (or
such other level as the Board or the Administrator specifies).

 

13



--------------------------------------------------------------------------------

LEGAL COMPLIANCE   

The Company will not issue any shares of Common Stock under an Award until all
applicable requirements imposed by Federal and state securities and other laws,
rules, and regulations, and by any applicable regulatory agencies or stock
exchanges, have been fully met. To that end, the Company may require the
Participant to take any reasonable action to comply with such requirements
before issuing such shares, including compliance with any Company black-out
periods or trading restrictions. No provision in the Plan or action taken under
it authorizes any action that is otherwise prohibited by Federal or state laws.

 

The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all
regulations and rules the Securities and Exchange Commission issues under those
laws. Notwithstanding anything in the Plan to the contrary, the Administrator
must administer the Plan, and Awards may be granted and exercised, only in a way
that conforms to such laws, rules, and regulations. To the extent permitted by
applicable law, the Plan and any Awards will be deemed amended to the extent
necessary to conform to such laws, rules, and regulations.

PURCHASE FOR INVESTMENT AND OTHER RESTRICTIONS   

Unless a registration statement under the Securities Act covers the shares of
Common Stock a Participant receives upon exercise of his Award, the
Administrator may require, at the time of such exercise or receipt of a grant,
that the Participant agree in writing to acquire such shares for investment and
not for public resale or distribution, unless and until the shares subject to
the Award are registered under the Securities Act. Unless the shares are
registered under the Securities Act, the Participant must acknowledge:

 

that the shares purchased on exercise of the Award are not so registered,

 

that the Participant may not sell or otherwise transfer the shares unless:

 

the shares have been registered under the Securities Act in connection with the
sale or transfer thereof, or

 

counsel satisfactory to the Company has issued an opinion satisfactory to the
Company that the sale or other transfer of such shares is exempt from
registration under the Securities Act, and

 

14



--------------------------------------------------------------------------------

  

such sale or transfer complies with all other applicable laws, rules, and
regulations, including all applicable Federal and state securities laws, rules,
and regulations.

 

Additionally, the Common Stock, when issued upon the exercise of an Award, will
be subject to any other transfer restrictions, rights of first refusal, and
rights of repurchase set forth in or incorporated by reference into other
applicable documents, including the Company’s articles or certificate of
incorporation, by-laws, or generally applicable shareholders’ agreements.

 

The Administrator may, in its sole discretion, take whatever additional actions
it deems appropriate to comply with such restrictions and applicable laws,
including placing legends on certificates and issuing stop-transfer orders to
transfer agents and registrars.

TAX WITHHOLDING   

The Participant must satisfy all applicable Federal, state, and local income and
employment tax withholding requirements before the Company will deliver stock
certificates or otherwise recognize ownership upon the exercise of an Award. The
Company may decide to satisfy the minimum level of withholding obligations
through additional withholding on salary or wages. If the Company does not or
cannot withhold from other compensation, the Participant must pay the Company,
with a cashier’s check or certified check, the full amounts required by
withholding. Payment of withholding obligations is due before the Company issues
shares with respect to the Award. If the Administrator so determines, the
Participant may instead satisfy the withholding obligations by directing the
Company to retain shares from the Award exercise, by tendering previously owned
shares, or by attesting to his ownership of shares (with the distribution of net
shares).

 

Notwithstanding the foregoing, if an Option is exercised by using the net
exercise method set forth in subparagraph (2) under the METHOD OF EXERCISE
provision of this Plan, the minimum level of tax withholding shall be satisfied
for purposes of this paragraph, provided that payment for the fractional share,
if any, is made in accordance with the referenced subparagraph (2).

TRANSFERS, ASSIGNMENTS, AND PLEDGES    Unless the Administrator otherwise
approves in advance in writing for estate planning other purposes, an Award may
not be assigned, pledged, or otherwise transferred in any way, whether by
operation of law or otherwise or through any legal or equitable

 

15



--------------------------------------------------------------------------------

   proceedings (including bankruptcy), by the Participant to any person, except
by will or by operation of applicable laws of descent and distribution. If
necessary to comply with Rule 16b-3 of the Exchange Act, the Participant may not
transfer or pledge shares of Common Stock acquired under a Stock Grant or upon
exercise of an Option until at least six months have elapsed from (but
excluding) the Date of Grant, unless the Administrator approves otherwise in
advance in writing. The Administrator may, in its discretion, expressly provide
that a Participant may transfer his Award without receiving consideration to (i)
members of his immediate family (children, grandchildren, or spouse); (ii)
trusts for the benefit of such family members; or (iii) partnerships where the
only partners are such family members. AMENDMENT OR TERMINATION OF PLAN AND
AWARDS    The Board may amend, suspend, or terminate the Plan at any time,
without the consent of the Participants or their beneficiaries; provided,
however, that no amendment will deprive any Participant or beneficiary of any
previously declared Award. Except as required by law or by the Adjustments upon
Changes in Capital Stock section, the Board may not, without the Participant’s
or beneficiary’s consent, modify the terms and conditions of an Award so as to
adversely affect the Participant. No amendment, suspension, or termination of
the plan will, without the Participant’s or beneficiary’s consent, terminate or
adversely affect any right or obligations under any outstanding Awards.
PRIVILEGES OF STOCK OWNERSHIP    No Participant and no beneficiary or other
person claiming under or through such Participant will have any right, title, or
interest in or to any shares of Common Stock allocated or reserved under the
Plan or subject to any Award except as to such shares of Common Stock if any,
already issued to such Participant. EFFECT ON OTHER PLANS    Whether exercising
or receiving an Award causes the Participant to accrue or receive additional
benefits under any pension or other plan is governed solely by the terms of such
other plan. LIMITATIONS ON LIABILITY    Notwithstanding any other provisions of
the Plan, no individual acting as an agent of the Company shall be liable to any
Participant, former Participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan, nor
shall such individual be personally liable because of any contract or other
instrument he executes in such other capacity. The Company will indemnify and
hold harmless each agent of the Company to whom any duty or power relating to
the administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement

 

16



--------------------------------------------------------------------------------

   of a claim with the Administrator’s approval) arising out of any act or
omission to act concerning this Plan unless arising out of such person’s own
fraud or bad faith. NO EMPLOYMENT CONTRACT    Nothing contained in this Plan
constitutes an employment contract between the Company and the Participants. The
Plan does not give any Participant any right to be retained in the Company’s
employ, nor does it enlarge or diminish the Company’s right to end the
Participant’s employment or other relationship with the Company. APPLICABLE LAW
   The laws of the State of Wisconsin (other than its choice of law provisions)
govern this Plan and its interpretation. DURATION OF PLAN    Unless the Board
extends the Plan’s term, the Administrator may not grant Awards after June 8,
2008. The Plan will then terminate but will continue to govern unexercised and
unexpired Awards.

 

17